DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	 Claims 1 – 6, 12, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN108749918 – See IDS dated 9/23/20, hereinafter Chen.  	Regarding claim 1, Chen discloses a method comprising a first member 1 that is mechanically loaded, a first sensor component 3 arranged on the first member, a .  
 	Regarding claim 2, the first sensor component 3 includes a magnetic material and the second sensor component 7 is configured to sense a magnetic field strength of the magnetic material (See Pg. 3, lines 31 – 45).  
 	Regarding claim 3, the second sensor component 7 comprises an inductive sensor, a Hall sensor or a magnetoresistive sensor (See Pg. 3, line 4). 
 	Regarding claim 4, the device includes a first wall 4 and an opposing second wall formed by the substrate 5, wherein a first end portion of the PCB is attached to the first wall in a cantilever fashion, and the second sensor component is arranged on a second end portion of the PCB (See Fig. 2).  
 	Regarding claim 5, the first member 1 and the PCB 5 extend substantially parallel to each other in a non-loaded condition of the first member (See Fig. 2).   	Regarding claim 6, the distance between the first sensor component 3 and the 
 	Regarding claim 12, the PCB 5 is positioned relatively to the first member 1 such that a position of the second sensor component 7 remains constant independently of the mechanical loading applied to the first member (See Fig. 1). 
 	Regarding claim 15, a machine for carrying variable loads is provided (See Pg. 1, lines 16 – 17). 	Regarding claim 16, the sensor arrangement is configured such that the distance between the first sensor component and the second sensor component decreases or increases upon applying the mechanical loading to the first member (See Figs. 3 and 4).   	Regarding claim 19, the PCB 5 is positioned relatively to the first member such that a position of the second sensor component remains constant independently of the mechanical loading applied to the first member (See Fig. 1). 
5. 	Claims 1 – 3, 5, 6, 10 – 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2016/0161283 – See IDS 9/23/20, hereinafter Wu).
 	Regarding claim 1, Wu discloses an apparatus comprising a first member 30 to be mechanically loaded, a first sensor component 40 is arranged on the first member, a printed circuit board (base, See Fig. 1), a second sensor component 50 arranged on the PCB and spaced from the first sensor component, wherein an output signal of the 
 	Regarding claim 2, the first sensor component 40 includes a magnetic material and the second sensor component 50 is configured to sense a magnetic field strength of the magnetic material (See Pg. 1, Para. 0022). 
 	Regarding claim 3, the second sensor component 50 comprises an inductive sensor, a Hall sensor or a magnetoresistive sensor (See Pg. 1, Para. 0022).  
 	Regarding claim 5, the first member 30 and the PCB extend substantially parallel to each other in a non-loaded condition of the first member (See Fig. 2).   	Regarding claim 6, the distance “D” between the first sensor component and the second sensor component decreases or increases upon applying the mechanical loading to the first member (See Fig. 2).  
 	Regarding claim 10, the electronic component 60 comprises a processing unit (See Pg. 1, Para. 0020).   
 	Regarding claim 11, fixing means 20 are provided for fixing the sensor arrangement to a structure in a cantilever fashion (See Pg. 1, Para. 0020, See Fig. 1).  	Regarding claim 12, the PCB is positioned relatively to the first member 30 
 	Regarding claim 15, a machine for carrying variable loads is provided (See Pg. 2, Para. 0032). 	Regarding claim 16, the sensor arrangement is configured such that the distance between the first sensor component and the second sensor component decreases or increases upon applying the mechanical loading to the first member (See Pg. 1, Para. 0022).
 	Regarding claim 18, the electronic component 60 comprises a processing unit (See Pg. 1, Para. 0020).   	Regarding claim 19, the PCB is positioned relatively to the first member such that a position of the second sensor component remains constant independently of the mechanical loading applied to the first member (See Fig. 1).  
                                      Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Swanson et al. (2014/0305213 – See IDS 9/23/20, hereinafter Swanson).  	Regarding claim 13, Wu discloses an apparatus comprising a first member 30 to be mechanically loaded, a first sensor component 40 is arranged on the first member, a printed circuit board (base, See Fig. 1), a second sensor component 50 arranged on the PCB and spaced from the first sensor component, wherein an output signal of the second sensor component is indicative of the distance between the first and second sensor components; and an electronic component 60 arranged on the PCB and configured to receive the output signal of the second sensor component, wherein the sensor arrangement is configured such that the distance between the first and second sensor components depends on the mechanical loading applied to the first member (See Pg. 1, Paras. 0020 – 0022, See Fig. 2).   	Wu fails to disclose that the PCB includes a slot defining a tongue, and a frame encompassing the tongue, wherein the frame is attached to the first wall and the second wall, and the second sensor component is arranged on the tongue such that a .
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wu according to the teachings of Swanson for the purpose of, advantageously providing an improved device since this type of device performs a measuring function using perturbation analysis of harmonic oscillations in a time domain (See Swanson, Pg. 1, Para. 0008). 	Regarding claim 14, Wu fails to disclose that the slot and/or the tongue are substantially U-shaped or C-shaped.   	However, in Swanson, the tongue 14 is U-shaped (See Fig. 1).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wu according to the teachings of Swanson for the purpose of, advantageously providing an improved device since this type of device performs a measuring function using perturbation analysis of harmonic oscillations in a time domain (See Swanson, Pg. 1, Para. 0008). 	Regarding claim 20, Wu fails to disclose that the PCB includes a slot defining a 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wu according to the teachings of Swanson for the purpose of, advantageously providing an improved device since this type of device performs a measuring function using perturbation analysis of harmonic oscillations in a time domain (See Swanson, Pg. 1, Para. 0008).                                           Allowable Subject Matter
9. 	Claims 7 – 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a second member, the PCB being arranged in a cavity between the first member and the second member” (referring to claim 7), “the first member and the second member extend parallel to each other in a loaded condition and a non-loaded condition of the first member” (referring to claim 8), “a first wall and an opposing second wall, wherein a first end portion of the PCB is attached to the first wall in a cantilever fashion, and the second sensor component is arranged on a second end portion of the PCB, and further comprising a casing encompassing the PCB, wherein the first member, the second .
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12. 	Nozoe et al. (JPH0792199) discloses a current sensor. 	Schwarz et al. (6,575,041) disclose a capacitive strain gage and method.13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.